Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 12, the prior art fails to disclose or reasonably suggest wherein a method and system for measuring a porosity of an earth formation traversed by a wellbore, comprising: receiving data generated by a logging tool, wherein the logging tool comprises: from the data, determining a count of thermal capture gamma rays detected at the proximal gamma detector and a count of thermal capture gamma rays detected at the far gamma detector, from the data, determining a count of inelastic scattering gamma rays detected at the proximal gamma detector and a count of inelastic scattering gamma rays detected at the far gamma detector, determining a proximal-to-far thermal capture ratio as a ratio of the count of thermal capture gamma rays detected at the proximal gamma detector to the count of thermal capture gamma rays detected at the far gamma detector, determining a proximal-to-far inelastic ratio as a ratio of the count of inelastic scattering gamma rays detected at the proximal gamma detector to the count of inelastic scattering gamma rays detected at the far gamma detector, and using the proximal-to-far thermal capture ratio and the proximal-to-far inelastic ratio to determine the porosity, as claimed in combination with the rest of the claim limitations, so as to enable a more general applicable method and system of improving pulsed neutron measurements by correcting for borehole effects.
Prior art reference, Zhou et al (US 10,001,582 B2) discloses a method for determining an environmentally corrected porosity of a formation that includes detecting gamma rays at two different 
Prior art reference, Zhou et al (US 9,995,842 B2) discloses a method for determining an environmentally corrected porosity that includes using measurements of gamma rays detected during operation of a pulsed neutron source and numbers of burst and thermal neutron capture gamma rays made at two different axial spacings from a pulsed neutron source. The environmentally corrected porosity is calculated from a corrected capture ratio which is a function of either the burst ratio, capture ratio and capture/burst ratio or just the burst ratio and capture ratio.

    PNG
    media_image1.png
    375
    458
    media_image1.png
    Greyscale

Both references enable methods of compensating for borehole environments strongly dependent on the capabilities of the logging tool (i.e. burst width).   
Claims 2-11 and 13-20 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mathis et al (US 5,530,243 A) discloses a method for determining density of a formation. The method includes irradiating the formation with gamma rays having energy consistent with Compton scattering. Gamma rays are measured at axially spaced apart locations. Two of the axially spaced apart locations are at an equal distance and in opposite directions relative to the source of gamma rays. The distance is smaller than the spacing of another one of the spaced apart locations. An apparent density for each spaced apart location is determined from the counts. Differences are calculated in apparent density between each one of the spaced apart locations, and a correction factor is determined for apparent density at each spaced apart location, thereby determining the density of the earth formation. In a preferred embodiment, determining correction factors is performed by a neural network using the differences in apparent density as an input vector.

    PNG
    media_image2.png
    444
    233
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/